number release date id office uilc cca_2010102108385537 ---------- from ------------------- sent thursday date am to -------------------- cc --------------------------------------- subject re tefra question sec_6222 requires the partners to report the amount and allocation of liabilities consistent with the partnership return unless they file a notice of inconsistent treatment on form_8082 in the absence of such a filing we are permitted to make an assessment without issuing a fpaa sec_6222 they filed no such notice here so we do not need to conduct a tefra proceeding to make the assessment since outside_basis is an affected_item requiring partner-level determinations however we would have to issue an affected_item notice_of_deficiency in order to assess a distribution in excess of basis in the stat_notice proceeding they could arguably rely on 94_tc_853 to allege that the partnership books_and_records reflect the nonrecourse debt in issue their reporting is consistent with the actual partnership books_and_records and that the schedule_k-1 issued to them was incorrect cf sec_301_6222_b_-3 incorrect schedule provided to partner alternatively either the affected partner or the partnership or both could file aars under sec_6227 to correct the reporting of nonrecourse debt
